—In an action to recover damages for fraud, the defendant Joseph R. Nathanson appeals (1) from an order of the Supreme Court, Nassau County (DiNoto, J.), dated January 6, 1999, which granted the plaintiffs’ motion to enter a judgment against him upon his failure to comply with a conditional order of preclusion of the same court dated April 15, 1998, and (2), as limited by his brief, from so much of an order of the same court, dated April 7, 1999, as denied that branch of his motion which was for renewal, and, upon granting that branch of his motion which was for reargument, adhered to its original determination.
Ordered that the appeal from the order dated January 6, 1999, is dismissed, as that order was superseded by the order dated April 7, 1999, insofar as it was made upon reargument; and it is further,
Ordered that the order dated April 7, 1999, is affirmed insofar as appealed from; and it is further,
Ordered that the respondents are awarded one bill of costs.
The Supreme Court providently exercised its discretion in granting the plaintiffs’ motion to enter a judgment against the defendant Joseph R. Nathanson upon his failure to comply with a conditional order of preclusion, or demonstrate a reasonable excuse for his failure to do so (see, Stewart v City of New York, 266 AD2d 452; Barriga v Sapo, 250 AD2d 795). Ritter, J. P., Friedmann, Feuerstein and Smith, JJ., concur.